UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERRY L. MCGLONE, II, Case No. 1:20-cv-6
Plaintiff,
Barrett, J.
VS. Litkovitz, M.J.
WARREN CORRECTIONAL REPORT AND
MENTAL HEALTH STAFF, et al., RECOMMENDATION

Plaintiff Jerry McGlone, II, an inmate at the Warren Correctional Institution, brings this
prisoner civil rights action under 42 U.S.C. § 1983. Plaintiff has not paid the filing fee required
to commence this action nor filed a motion to proceed in forma pauperis. The Court will not
enter a deficiency order in this regard, however, because under the “three strikes” provision set
forth in 28 U.S.C. § 1915(g), plaintiff is prohibited from obtaining pauper status in this civil
action. See 28 U.S.C. § 1915(g).!

A prisoner’s right to proceed in forma pauperis has been restricted by Congress. In
accordance with section 804(d) of the Prison Litigation Reform Act (PLRA) of 1995, Pub. L.
No. 104-134, 110 Stat. 1321, amending 28 U.S.C. § 1915:

In no event shall a prisoner bring a civil action or appeal a judgment in a civil action

or proceeding under this section if the prisoner has, on 3 or more prior occasions,

while incarcerated or detained in any facility, brought an action or appeal in a court

of the United States that was dismissed on the grounds that it is frivolous, malicious,

or fails to state a claim upon which relief may be granted, unless the prisoner is

under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

 

'See McGlone II v. Warren Corr. Inst., Case No. 1:13-cv-126 (Dlott, J.; Bowman, M.J.) (S.D. Ohio May
29, 2013) (Doc. 10, 12, 13); MeGlone II v. Ross Corr. Inst., Case No. 2:13-cv-347 (Frost, J.; Abel, M.J.) (S.D. Ohio
Aug. 7, 2013) (Doc. 12, 14, 15); McGlone v. Ohio Dep't. of Rehab. and Corr., Case No. 1:09-cv-409 (Barrett, J.;
Black, M.J.) ($.D. Ohio June 12, 2009) (Doc. 5, 6); McGlone v. Ohio Dep't. of Rehab. and Corr., Case No. 1:09-cv-
355 (Barrett, J.; Hogan, M.J.) (S.D. Ohio June 4, 2009) (Doc. 7, 8).
In view of his three “strikes,” Mr. McGlone may not proceed in forma pauperis unless he
falls within the statutory exception set forth in 28 U.S.C. § 1915(g), which applies to prisoners
who are “under imminent danger of serious physical injury.” Under the plain language of the
statute, plaintiff must be in imminent danger at the time that he seeks to file his suit in federal
court to qualify for the exception to the “three strikes” provision of § 1915(g). See Vandiver v.
Vasbinder, 416 F. App’x 560, 561-62 (6th Cir. 2011) (and cases cited therein) (holding in
accordance with other circuit courts that “the plain language of § 1915(g) requires the imminent
danger to be contemporaneous with the complaint’s filing”); accord Chavis v. Chappius, 618
F.3d 162, 169 (2nd Cir. 2010) (citing Malik v. McGinnis, 293 F.3d 559, 563 (2nd Cir. 2002));
Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); Martin v. Shelton, 319 F.3d 1048, 1050
(8th Cir. 2003); Abdul-Akbar v. McKelvie, 239 F.3d 307, 312 (3rd Cir. 2001) (en banc);
Medberry v, Butler, 185 F.3d 1189, 1193 (11th Cir. 1999); Banos v. O’Guin, 144 F.3d 883, 884
(5th Cir. 1998) (per curiam); Chase v. O'Malley, 466 F. App’x 185, 186-87 (4th Cir. 2012) (per
curiam). Cf Pointer v. Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007). “By using the term
‘imminent,’ Congress indicated that it wanted to include a safety valve for the ‘three strikes’ rule
to prevent impending harms, not those harms that had already occurred.” Abdul-Akbar, 239
F.3d at 315.

The Court is unable to discern from plaintiff's complaint any facts showing he meets the
statutory exception. Plaintiff challenges his past mental health care but alleges that at the time
of his complaint he is feeling better. (Doc. 1, at PageID 3). Because plaintiff has failed to
allege particular facts showing any immediate or impending serious physical injury in existence

at the time he commenced this action, he does not meet the exception to the “three strikes” rule
set forth in 28 U.S.C. § 1915(g).

IT IS THEREFORE RECOMMENDED THAT:

1. Plaintiff be ordered to pay the full $400 fee ($350 filing fee plus $50 administrative
fee) required to commence this action within thirty (30) days, and that plaintiff be notified that
his failure to pay the full $400 fee within thirty days will result in the dismissal of his action.
See In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons
an appeal of any Order adopting this Report and Recommendation would not be taken in good

faith. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

Date:__ // 22/40 Zen ao seth’

Karen L. Litkovitz
United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

JERRY L. MCGLONE, II, Case No. 1:20-cv-6

Plaintiff,

Barrett, J.

VS. Litkovitz, M.J.
WARREN CORRECTIONAL
MENTAL HEALTH STAFF, et al.,

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after
being served with a copy thereof. That period may be extended further by the Court on timely
motion by either side for an extension of time. All objections shall specify the portion(s) of the
R&R objected to, and shall be accompanied by a memorandum of law in support of the
objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after
being served with a copy of those objections. Failure to make objections in accordance with
this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir. 1981).
